                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


  Marie Therese N. Fonchenela,
                                                 Case No. 19-cv-2781-PJS-KMM
                     Plaintiff,

  v.                                                        ORDER

  Terri Mathew, Tenants of Apartments
  101, 103, and 106 at The Wincrest
  Apartments, and Terri’s Daughter,

                      Defendant.


       The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Kate Menendez, dated

November 13, 2019. No objections have been filed to that Report and

Recommendation in the time period permitted. Based upon the Report and

Recommendation of the Magistrate Judge, upon all of the files, records, and

proceedings herein, the Court now makes and enters the following Order.

       IT IS HEREBY ORDERED:

       1.    That this case is DISMISSED without prejudice for lack of jurisdiction.

       2.    That the application to proceed in forma pauperis (ECF No. 2) is

             DENIED as MOOT in light of the recommended dismissal.

       Let Judgment Be Entered Accordingly.

Date: 12/6/19                          s/Patrick J. Schiltz____________________
                                       PATRICK J. SCHILTZ
                                       United States District Court Judge
